983 So. 2d 1291 (2008)
RIVERSIDE TRANSPORTATION, INC.
v.
David Edwin BURKE and the State of Louisiana Through the Department of Public Safety and Corrections.
No. 2008-C-0872.
Supreme Court of Louisiana.
June 27, 2008.
In re Burke, David Edwin; Louisiana, State of; Office of State Police; Public *1292 Safety and Corrections Department of; Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 471-773; to the Court of Appeal, First Circuit, No. 2007 CA 1370.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.